Title: From John Adams to William Bentley, 16 November 1809
From: Adams, John
To: Bentley, William



Sir
Quincy November 16. 1809

I am not under less obligations to you for your Letter of the first of this month, for having neglected So long to acknowledge the Receipt of it.
I Shall certainly communicate your Letters to the Historical Society or to the Agricultural Society. Indeed I think they deserve to be recorded by both.
At the most proper Time for grafting in the Spring I should be very much obliged to you for a few Scions from this venerable Tree. A Line by the Post, informing me that they are left with Mr Wiliam Shaw in Boston will enable me to Send for them in Season.
I Should be proud to transmit this Fruit in my Garden to my Children, together with its History; though there is little probability that I Shall live to taste it or to See it. This is however a very immaterial Circumstance for as We ought not to live entirely for ourselves, We ought to plant, as long as We live. Franklin used to Say “A Man ought to plant a Tree or get a Child in every place where he lived as a Memorial of his Residence. This like many of the Old Philosophers Aphorisms may be liable to licentious interpretations: but in any honest and decent sense of it I am willing to agree to it.
With much respect and Esteem I am Sir your / obliged and obedient servant.

John Adams